1
                                                        Judge: Timothy W. Dore
                                                        Chapter: 13
2
                                                        Hearing Date: August 21, 2019
                                                        Hearing Time: 9:30 a.m.
3
                                                        Hearing Location:
                                                                   U.S. Bankruptcy Court
4
                                                                   700 Stewart St #8106
                                                                   Seattle, WA 98101
5
                                                        Response Date: August 14, 2019

6
                         IN THE UNITED STATES BANKRUPTCY COURT
7
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8

9
                                                          IN CHAPTER 13 PROCEEDING
     In re:                                               NO. 16-10257-TWD
10
     LISA KARIN PERSSON,                                  RESPONSE TO MOTION FOR
11
                                                          APPROVAL OF AMENDED CHAPTER
                                                          13 PLAN
12
                     Debtor(s).
13
              Jason Wilson-Aguilar, Chapter 13 Trustee, responds to the debtor’s Motion for Approval
14
     of Amended Chapter 13 Plan (ECF No. 91):
15
              The Trustee does not object to the substance of the debtor’s proposed modified plan filed
16
     July 24, 2019 (ECF No. 93), but the debtor’s proposed form of order (ECF No. 91-4) provides
17
     for approval of the amended plan filed July 15, 2019 (ECF No. 81).
18
              WHEREFORE, the Chapter 13 Trustee requests that, if the Court finds cause to grant the
19
     debtor’s Motion for Approval of Amended Chapter 13 Plan, the order approving the amended
20
     plan should specify the correct docket number of the modified plan to be approved (ECF No.
21
     93).
22

23            Dated this 13th day of August 2019

24                                                 /s/ Jason Wilson-Aguilar, WSBA #33582
                                                    JASON WILSON-AGUILAR
25                                                  Chapter 13 Trustee
26

27

28


                                                                     Chapter 13 Trustee
                                                                  600 University St. #1300
                                                                     Seattle, WA 98101
                                                               (206) 624-5124 FAX 624-5282
      Case 16-10257-TWD           Doc 97    Filed 08/13/19     Ent. 08/13/19 12:05:18 Pg. 1 of 1
